UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 08-6594



MICHAEL LOUIS JOHNSON,

                Petitioner - Appellant,

          v.


COLIE RUSHTON, Warden; HENRY MCMASTER, Attorney General of
South Carolina,

                Respondents - Appellees.


Appeal from the United States District Court for the District of
South Carolina, at Greenville. Solomon Blatt, Jr., Senior District
Judge. (6:06-cv-02544-SB)


Submitted:   August 14, 2008                 Decided:   August 20, 2008


Before MICHAEL, Circuit Judge, and WILKINS and HAMILTON, Senior
Circuit Judges.


Dismissed by unpublished per curiam opinion.


Michael Louis Johnson, Appellant Pro Se. William Edgar Salter,
III, Assistant Attorney General, Donald John Zelenka, Deputy
Assistant Attorney General, Columbia, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Michael    Louis   Johnson      seeks     to    appeal    the    district

court’s order accepting the recommendation of the magistrate judge

and denying relief on his 28 U.S.C. § 2254 (2000) petition.                       The

order is not appealable unless a circuit justice or judge issues a

certificate of appealability.          28 U.S.C. § 2253(c)(1) (2000).               A

certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”                          28 U.S.C.

§   2253(c)(2)    (2000).     A   prisoner    satisfies       this    standard     by

demonstrating      that   reasonable       jurists    would     find       that   any

assessment of the constitutional claims by the district court is

debatable or wrong and that any dispositive procedural ruling by

the district court is likewise debatable.                 Miller-El v. Cockrell,

537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                   We have

independently reviewed the record and conclude that Johnson has not

made the requisite showing.        Accordingly, we deny a certificate of

appealability, deny his motions for appointment of counsel and to

compel for the production of documents and things, and we dismiss

the appeal.      We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.

                                                                           DISMISSED




                                       2